Citation Nr: 0832592	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-24 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
sprain.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to a compensable rating for the residuals of 
bilateral reduction mammoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1997 and June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The file was subsequently transferred 
to the RO in Columbia, South Carolina.  In July 2008, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The issues of entitlement to service connection for a left 
hip disorder and entitlement to a compensable rating for the 
residuals of bilateral reduction mammoplasty are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The probative evidence of record demonstrates no present 
right ankle disability and that a left ankle injury was not 
incurred in or aggravated by active service.




CONCLUSION OF LAW

An ankle disability was not incurred in or aggravated by 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2001 and February 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing her claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  VA law provides that a 
veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background and Analysis

Service medical records are negative for complaint, 
treatment, or diagnosis of an ankle disorder.  A January 1998 
record shows the veteran reported that she had an inversion 
injury to the left ankle one year earlier.  No objective 
findings or diagnoses were provided for a left ankle injury.  
The veteran's separation examination in May 2001 revealed a 
normal clinical evaluation of the lower extremities.  In an 
associated report of medical history the veteran denied any 
problems with swollen or painful joints.  Service records 
show the veteran entered active service in June 1997 and that 
prior to that date she received a commission through a 
Reserve Officers' Training Corps (ROTC) program.  There is no 
service department record of an ankle injury having been 
incurred during a period of active or inactive duty for 
training.  

In her July 2001 application for VA benefits the veteran 
requested entitlement to service connection including for 
ankle sprain in January 1998.  

On VA examination in May 2006 the veteran reported that 
during training in 1997 she sustained an injury to the left 
ankle during pacing movements.  She denied having received 
any evaluation by a military physician, but claimed she had 
recurrent left ankle pain.  X-rays revealed a small detached 
bone fragment arising from the tip of the medial malleolus 
which was healed with a fibrous union.  

In correspondence dated in September 2006 the veteran 
asserted she had been a member of the enlisted reserves at 
the time of her bilateral ankle injuries and provided copies 
of service department correspondence dated in February 1996 
and May 1997 in support of her claim.  At her videoconference 
hearing in July 2008 she testified that in 1997 she had 
twisted her ankle and that an X-ray at that time was 
negative.  She stated the injury completely resolved.  She 
also stated that in January 1998 she injured her left ankle 
in Korea during a road march and that subsequent X-rays 
revealed bone fragments.  

Based upon the evidence of record, the Board finds a present 
right ankle disability is not shown and that a left ankle 
injury was not incurred in or aggravated by active service.  
There is no competent evidence of a present bilateral or 
right ankle disability.  Although X-rays dated in May 2006 
revealed bone fragment in the left ankle, the probative 
evidence of record demonstrates no left ankle injury was 
incurred during active service or during a period of active 
or inactive duty for training.  The Board finds the veteran's 
July 2008 testimony as to a left ankle injury having been 
incurred in January 1998 is inconsistent with the available 
service treatment reports and with statements as to the date 
of injury she provided at her May 2006 VA examination.  She 
also specifically denied any problems with swollen or painful 
joints in an April 2001 report of medical history.  

While the veteran may sincerely believe that she has an ankle 
disability as a result of service, she is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a bilateral ankle 
sprain is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her remaining claims by 
correspondence dated in October 2001 and February 2006.  She 
was notified that the VCAA applied to all elements of a claim 
by correspondence dated in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the veteran's service medical records show she 
was treated for left hip tendonitis in March 2000 and left 
greater trochanteric bursitis in April 2000.  An April 2000 
X-ray examination report revealed no significant bony 
abnormalities.  An August 2000 report noted left 
groin/suprapubic pain of doubtful musculoskeletal origin.  A 
May 2006 VA examination included a diagnosis of resolved left 
hip tendinitis and noted X-rays revealed minimal osteophytic 
changes at the lateral ends and upper end of the acetabulum.  
No opinion, however, was provided as to whether the minimal 
left hip osteophytes were a chronic residual of any injury or 
disease incurred or aggravated during active service.  
Therefore, the Board finds further development as to this 
matter is required for an adequate determination.

As to the veteran's appeal for entitlement to a compensable 
rating for the residuals of bilateral reduction mammoplasty, 
the Board notes that the service-connected disability has 
been rated under 38 C.F.R. § 4.116, Diagnostic Code 7626, by 
analogy.  The May 2002 decision noted an October 16, 2000, 
service medical record revealed the veteran reported she had 
chronic back pain possibly due to large breast size and that 
her breasts had increased in size secondary to fibrocystic 
disease.  The rating decision also noted that the size and 
shape of her breasts after surgery were noted to be good.  
Service connection was established as directly related to 
military service, but a noncompensable rating was assigned 
for removal of a portion of breast tissue without significant 
alteration of the size or form of the breast.  

The September 2007 rating decision denying special monthly 
compensation was based upon a determination, in essence, that 
the veteran's December 2000 breast reduction surgery had been 
elective.  However, service treatment records reflect that 
the surgery was suggested by a physician to alleviate the 
veteran's back pain and remove some of the fibrocystic 
tissue.  

The Board notes that there is no indication the September 
2007 rating decision was intended as a revision of the 
service connection findings of the May 2002 rating decision.  
There is also no competent evidence as to whether any 
service-connected removal of breast tissue involved a 
significant alteration of size or form of the breast.  
Therefore, additional development is required prior to 
appellate review.

VA regulations provide a zero percent rating for breast 
surgery with wide local excision (defined as removal of a 
portion of the breast tissue) without significant alteration 
of size or form.  A 50 percent rating is provided with wide 
local excision and significant alteration of size or form.  
38 C.F.R. § 4.116, Diagnostic Code 7626 (2007).  VA 
regulations also provide that the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b) (2007).  However, at the time of her 
appointment physical examination while in ROTC cadet status, 
she was described as being 62 inches tall and weighing 138 
pounds.  Her build was described as medium.  There was no 
mention of fibrocystic breast disease on the report.  At the 
time of her separation physical examination  in 2001, her 
weight had increased to 162 pounds.  It is uncertain to this 
layperson whether the fibrocystic breast disease existed 
prior to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.    

2.  The complete hospitalization records 
from the veteran's breast reduction 
surgery at the Brooke Army Medical Center 
in December 2000, including, but not 
limited to, the operative report, 
laboratory reports, and physician's 
reports are to be obtained and associated 
with the claims folder 

3.  The veteran's claims file should be 
returned to the May 2006 VA examiner, if 
available, for an opinion as to whether 
the minimal left hip osteophytes revealed 
by X-ray examination in May 2006 are a 
chronic residual of any injury or disease 
incurred or aggravated during active 
service. 

4.  If the May 2006 VA examiner is 
unavailable, appropriate action should be 
taken to obtain an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present left hip 
disorder was incurred as a result of 
active service.  The claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of any necessary examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran should be afforded a VA 
gynecology examination to determine 
whether the December 2000 breast surgery 
resulted in a significant alteration of 
size or form of her breasts.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based on operative reports 
and examination of the veteran, the 
examiner is to indicate whether 

a.  the fibrocystic breast existed prior 
to service;
b.  whether the surgery was necessary or 
elective; and, 
c.  whether the surgery performed in 
December 2000 resulted in the loss of 25 
percent or more of breast tissue.  

The examiner is to describe any scars 
resulting from the surgery, including the 
size of any scars, whether the scars are 
superficial and unstable, or whether they 
are painful on examination  Sustainable 
reasons and bases are to be provided in 
support of the examiner's opinion.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.  

7.   After completion of the above and 
any additional development deemed 
necessary, the issue remaining on appeal 
should be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


